 Case 3:18-cv-01344-JPG Document 39 Filed 08/27/20 Page 1 of 1 Page ID #294




                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

 DEON WILSON,

                Plaintiff,

        v.                                                     Case No. 18-cv-1344-JPG

 ALFONSO DAVID, PENNY GEORGE, MARY
 ANN, and MELISSA,

                Defendants.


                                          JUDGMENT

       This matter having come before the Court, the issues having been heard, and the Court
having rendered a decision,

         IT IS HEREBY ORDERED AND ADJUDGED that judgment on Count 1, a claim for
deliberate indifference to Plaintiff’s serious medical need involving deformed feet, rheumatoid
arthritis, and pain associated therewith in violation of the Eighth Amendment, is entered in favor
of defendant Alfonso David and against plaintiff Deon Wilson; and that this claim is dismissed
with prejudice; and

        IT IS FURTHER ORDERED AND ADJUDGED that plaintiff Deon Wilson’s claims
against defendants Penny George, Mary Ann, and Melissa are dismissed without prejudice.

DATED: August 27, 2020

                                             MARGARET M. ROBERTIE, Clerk of Court

                                             s/Tina Gray, Deputy Clerk



Approved:      s/ J. Phil Gilbert
               J. PHIL GILBERT
               DISTRICT JUDGE
